Citation Nr: 1415803	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-21 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

A July 2009 Board decision denied service connection for PTSD and denied a request to reopen service connection for a psychiatric disorder (other than PTSD) claimed as secondary to acne vulgaris.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued an Order granting a joint motion of the parties to vacate that part of the Board's decision that denied service connection for PTSD.  The joint motion noted that the Veteran expressly abandoned the claim for service connection for a psychiatric disorder other than PTSD due to service connected acne vulgaris.  Service connection on a direct basis, however, was not expressly abandoned and, therefore, is within the Board's jurisdiction.  In that the evidence reflects varying diagnoses of psychiatric disorders, the Board has recharacterized the claim as one for entitlement to service connection for acquired psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, variously diagnosed, is related to his active service.





CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran entered service in sound condition.  During service, he was assessed as having situational anxiety.  Shortly following service and for many years since, he has been treated for and diagnosed with various mental disorders, to include anxiety, depression, and schizoaffective disorder.  The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current acquired psychiatric disorder that is etiologically related to the anxiety that was initially noted during active service.  Therefore, entitlement to service connection for this disability is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


